Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s amendment, filed 2/11/2021, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claims.  Claims 1-20 remain pending.
Terminal Disclaimer
The terminal disclaimer filed on 2/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10724130 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 2/11/2021 have been fully considered but they are directed to newly added claim requirements that are specifically addressed in prior art rejection that follows.  Additionally, these arguments are not persuasive for the following reasons.
Applicant argues that the Oohashi reference fails to disclose the added claim requirement, that is the vertical and horizontal plates extending between the two lateral parts because Oohashi discloses the seal boxes are divided so as to form a gap.   The examiner notes the rejection is based on the combination of references and not what the references themselves individually disclose.  Here, both Oohashi and JP 129 discloses the vertical plates extending continuously between the two lateral parts (see figures).  Additionally, JP 129 dividing a box and therefore it remains the examiners position that taking the references collectively dividing the box into multiple sections would have been obvious as predictable.  It would have been an obvious matter of design choice to divide, since it has been held that mere St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.    Here, the level of the ordinary artisan would suggest that dividing the chamber into multiple chambers would have been obvious as predictable.  Oohashi would suggest dividing the full chamber into any number of chamber and supplying inert gas to each and therefore providing them adjacent would have been obvious as predictable.   The applicants have proffered no factual or secondary evidence that would rebut the examiner’s prima facie case of obviousness and therefore the examiner maintains that the weight of the evidence supports obviousness.  
The examiner notes the Oohashi discloses the boxes are 10 mm between the boxes.  However, Oohashi discloses the seal box across the entire width of the substrate so as to eliminate the requirement of moving the box and driving facilities (0115) and discloses generally dividing the seal box into a number of seal boxes (0016) and therefore reasonably suggests to one of ordinary skill in the art to divide the box.
Examiner cites here US Patent 4346129 by Decker, which discloses a diffusion box adjacent to the air knife and discloses dividing the box to provide diffusion of gas (see Figure 1 and 2 and accompanying text) and discloses using known construction for air diffusion, which would include the claimed vertical blades.  Decker discloses the box includes a horizontal and vertical plates extending continuously between the lateral parts.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-6, 14-17, 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 2008-095129 taken collectively with US Patent Application Publication 20110177253 by Oohaski et al.
Examiner incorporates by reference in its entirety the Response to Arguments above.
JP 129 discloses an installation for the continuous hot-dip coating of metal strip, comprising: a tank containing a bath of molten metal;  a metal strip running through the bath;  and a confined wiping device comprising: a respective wiping nozzle placed on each side of the strip after the strip has left the bath and each having a gas outlet and upper face, and a confinement box adjacent each upper face, the confinement boxes open on a face which faces the strip, each box comprising at least one upper part including vertical plate and horizontal plate and including two lateral parts (See figures).  JP 129 does not disclose the plurality of vertical blades between the two lateral parts.  However, Oohaski, also teaching of a confinement box on the upper face of the wiping nozzles discloses a single box or dividing the box (0116), and therefore taking the references collectively, it would have been obvious to one of ordinary skill in the art to have modified JP 129 to divide the confinement box, which would In re Japikse, 86 USPQ 70.
As for the horizontal and vertical part extending continuously between the two lateral parts, this is made obvious for the reasons set forth above.  Specifically, JP 129 and Oohaski discloses using confinement boxes that extend such that the vertical and horizontal plates extend continuously between the two lateral parts (i.e. the entire width of the sheet).  Here, JP 129 is concerned with pressure application chamber at the exit side of the air knife to apply static pressure across the entire width (abstract) and, as set forth in the prior rejection, dividing this into multiple parts would have been obvious as design choice using only mere routine skill in the art.  In other words, providing partitions in the box would have been obvious a predictable design choice.  Additionally, as outlined above, Oohaski explicitly discloses dividing the full box into multiple boxes and while does disclose doing such at 10mm apart, providing separate boxes apart from each other would not provide the pressure application chamber of JP 129 and thus in combination with JP 129 providing a continuous top and back for the boxes would have been obvious as predictable.  
	Claim 2:  Oohaski discloses the width of the horizontal plate equals the width of the lateral part.  At the very least, this design choice would have been obvious to one of ordinary skill in the art. It would have been an obvious matter of design choice, since such a modification would have involved a mere change in the size of a component.  A change of size is generally In re Rose, 105 USPQ 237 (CCPA 1955).  
	Claim 3:  JP 129 discloses the width is equal to the depth of the nozzle (figures).  Oohaski discloses the width is less than the depth of the nozzles (figures). At the very least, this design choice would have been obvious to one of ordinary skill in the art. It would have been an obvious matter of design choice, since such a modification would have involved a mere change in the size of a component.  A change of size is generally recognized as being within the ordinary level of skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
Claims 5-6:  JP 129 discloses all that is taught above; however, fails to disclose the distance and height as claimed.  However, JP 129 necessary includes a distance and a height and such would be recognized by one of ordinary skill in the art as a result effective variable, that is too large would not provide the wiping as claimed and too small would inhibit and interfere with the coating.  Therefore, it would have been obvious to have determined the appropriate height and distance through routine experimentation.  Additionally, it would have been an obvious matter of design choice to adjust the size of the sealed box, since such a modification would have involved a mere change in the size of a component.  A change of size is generally recognized as being within the ordinary level of skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 14:  JP 129 discloses what can reasonably be considered an longitudinal slot and the width can reasonably be equal to a strip that will be coated, i.e. is capable of being used with a strip dimensioned as claimed.  At the very least, using a nozzle width greater than the 
Claims 15-17 and 19-20:  JP 129 with Oohaski discloses the confinement wiping device as claimed (see discussion above).

Claims 4 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 129 with Oohaski in combination with US Patent Application Publication 20040050323 by Chae, hereafter Chae.
JP 129 with Oohaski discloses all that is taught above; however, fails to disclose the triangular nature of the nozzle.  However, the examiner cites here Chae (Figure 1) which disclsoes a known wiping nozzle that has a triangular general shape defined by two longitudinal plates fixed together by two triangular end plates.  Therefore, using a known wiping nozzle would have been obvious as predictable.  

Claim 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 129 with Oohaski in combination with GB 1602731 by Grant, hereafter GB 731.
JP 129 with Oohaski disclosed and taught above and the examiner notes the references discloses jets one both sides of the strip, but fails to disclose the anti-noise plates.  However, GB 731 discloses an air knife arrangement and discloses including a baffle that prevents the flow of jetting gas to the areas where the strip is not present and thus reduces the sound vibrations (Page 3, lines 17-50).  Therefore, taking the references collectively including baffle plates (i.e. 
Claim 8:  As discussed above with respect to claim 3, JP 129 discloses the confinement box is sealed on the sides and thus would include “edge confinement pieces” as claimed.
Claim 9:  The pieces of JP 129 is capable of being moved both vertically and horizontally and therefore meets the method limitations since the claims as drafted do not articulate a structure difference.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 129 with Oohaski in combination with GB 731 taking with JP 5022723, hereafter JP 723.
JP 129 with Oohaski and GB 731 discloses all that is taught above and discloses using edge confinement pieces as claimed.  Additionally, JP 723 discloses edge pieces of various configurations including those that are rectangular and parallel to the strip and attached by lateral plate that faced the edge (see Figure 4-5) and therefore taking the totality of the teachings it would have been obvious to have utilized the claim configuration with a reasonable expectation of predictable results.  Additionally, it would have been an obvious matter of design choice since such a modification would have involved a mere change in the size of a component.  A change of size is generally recognized as being within the ordinary level of skill in the art.  In re Dailey, 357 F.2nd 669, 149 USPQ 1966.

Claims 1-3, 5-6, 14-17, 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 4246129 by Decker et al.

Claim 2:  Decker discloses the width of the horizontal plate equals the width of the lateral part (figure).  At the very least, this design choice would have been obvious to one of ordinary skill in the art. It would have been an obvious matter of design choice, since such a modification would have involved a mere change in the size of a component.  A change of size is generally recognized as being within the ordinary level of skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  

Claims 5-6:  Decker discloses all that is taught above; however, fails to disclose the distance and height as claimed.  However, Decker necessary includes a distance and a height and such would be recognized by one of ordinary skill in the art as a result effective variable, that is too large would not provide the wiping as claimed and too small would inhibit and interfere with the coating.  Therefore, it would have been obvious to have determined the appropriate height and distance through routine experimentation.  Additionally, it would have been an obvious matter of design choice to adjust the size of the sealed box, since such a modification would have involved a mere change in the size of a component.  A change of size is generally recognized as being within the ordinary level of skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 14:  Decker discloses what can reasonably be considered an longitudinal slot and the width can reasonably be equal to a strip that will be coated, i.e. is capable of being used with a strip dimensioned as claimed.  At the very least, using a nozzle width greater than the strip would have been obvious through routine experimentation to achieve the appropriate and desire wiping of the strip(s).
Claims 15-17 and 19-20:  Decker discloses the confinement wiping device as claimed (see discussion above).
Claims 4 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Decker in combination with US Patent Application Publication 20040050323 by Chae, hereafter Chae.
Decker discloses all that is taught above; however, fails to disclose the triangular nature of the nozzle.  However, the examiner cites here Chae (Figure 1) which discloses a known wiping nozzle that has a triangular general shape defined by two longitudinal plates fixed together by two triangular end plates.  Therefore, using a known wiping nozzle would have been obvious as predictable.  

8.	Claim 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable overDecker in combination with GB 1602731 by Grant, hereafter GB 731.
Decker discloses and taught above and the examiner notes the references discloses jets one both sides of the strip, but fails to disclose the anti-noise plates.  However, GB 731 discloses an air knife arrangement and discloses including a baffle that prevents the flow of jetting gas to the areas where the strip is not present and thus reduces the sound vibrations (Page 3, lines 17-50).  Therefore, taking the references collectively including baffle plates (i.e. anti-noise plates as claimed) in areas where the strip is not present would have been obvious to reap the benefits as outlined by GB 731 or to reduce noise.
Claim 8:  As discussed above with respect to claim 3, Decker discloses the confinement box is sealed on the sides and thus would include “edge confinement pieces” as claimed.
.

9.	Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Decker in combination with GB 731 taking with JP 5022723, hereafter JP 723.
Decker and GB 731 discloses all that is taught above and discloses using edge confinement pieces as claimed.  Additionally, JP 723 discloses edge pieces of various configurations including those that are rectangular and parallel to the strip and attached by lateral plate that faced the edge (see Figure 4-5) and therefore taking the totality of the teachings it would have been obvious to have utilized the claim configuration with a reasonable expectation of predictable results.  Additionally, it would have been an obvious matter of design choice since such a modification would have involved a mere change in the size of a component.  A change of size is generally recognized as being within the ordinary level of skill in the art.  In re Dailey, 357 F.2nd 669, 149 USPQ 1966.

Allowable Subject Matter
11.	Claims 12 and 13 are allowed.  None of the prior art cited or reviewed by the examiner, alone or in combination, reasonably discloses or makes obvious the totality of the structural limitations.
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
	
/DAVID P TUROCY/
Primary Examiner, Art Unit 1718